Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with assaulting an inmate and possession of drugs after an investigation revealed that he hired one inmate to “cut” another inmate who had supposedly failed to pay petitioner for drugs. Following a tier III disciplinary hearing, petitioner was found guilty of the assault charge and not guilty of the drug charge. That determination was affirmed upon administrative appeal and this CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence including the misbehavior report and confidential testimony and information considered by the Hearing Officer in camera (see Matter of Rickson v Leclaire, 46 AD3d 1050, 1050 [2007]). Regarding the confidential evidence, the record reveals that it was sufficiently detailed and probative such that the Hearing Officer was able to independently assess its reliability and credibility (see Matter of Catlin v Gouverneur Correctional Facility, 38 AD3d 1025, 1026 [2007]). Petitioner’s remaining contentions, including his claims of deficiencies in the misbehavior report, have been examined and found to be unavailing.
Mercure, J.P., Peters, Lahtinen, Kane and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.